Citation Nr: 1045749	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  08-26 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than August 24, 
2006, for the grant of service connection for hearing loss.

2.  Entitlement to an effective date earlier than August 24, 
2006, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active military service from June 1964 to May 
1967.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decisions of the Department of Veterans 
Affairs (VA) Regional Offices (RO) in Indianapolis, Indiana, and 
in Philadelphia, Pennsylvania.  The Philadelphia RO has 
jurisdiction of the claim.

In October 2010, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  Additional evidence received at the 
hearing was accompanied by a waiver of RO consideration.  See 38 
C.F.R. § 20.1304 (c) (2009); see also Disabled American Veterans 
(DAV) v. Sec'y of Veterans Affairs 327 F.3d 1339, 1346 (Fed. Cir. 
2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted above, at his October 2010 hearing, the Veteran 
submitted additional evidence which was accompanied by a waiver.  
The additional evidence included September 1997 and November 1997 
rating decisions which denied service connection for hearing 
loss.  At his hearing, the Veteran testified that he did not 
submit a timely appeal of these decisions.

It is noted that the current appeal stems from a rebuilt claims 
folder,  The Veteran's original folder and any actions taken 
prior to the current appeal has not been located.  Evidence 
submitted at the time of the hearing included this information 
and ratings from 1997.

On August 24, 2006, the RO received the Veteran's claim to reopen 
his claims for service connection for bilateral hearing loss and 
for tinnitus.  The RO granted service connection for hearing loss 
and for tinnitus, effective from August 24, 2006.

The Veteran contends that he should be awarded an earlier 
effective date for his service-connected hearing loss and 
tinnitus because these disorders first manifested during his 
service in Vietnam and have continued to the present day.  He 
asserts that the date assigned should be at least to his earlier 
claim in 1997.  As noted, these prior adjudicatory actions were 
not on file when these matters were reviewed by the RO.

During the October 2010 Board hearing the Veteran provided 
testimony in which he asserted clear and unmistakable error (CUE) 
in the September 1997 and November 1997 rating decisions which 
denied service connection for hearing loss.

The Veteran's challenge to the September 1997 and November 1997 
rating decisions is inextricably intertwined with his claims of 
entitlement to earlier effective dates for service connection for 
hearing loss and for tinnitus because finality presumes the 
absence of clear and unmistakable error (CUE).  If a prior 
adjudication contains clear and unmistakable error, it did not 
become final.  See 38 C.F.R. § 3.105(a) (2009); see also Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).  Again, while the RO 
has considered a claim of clear and unmistakable error for 
assigning the effective date, they did not have the 1997 
adjudications now on file.

It is also noted that he has submitted service medical records 
which may not have been on file at the time of the earlier 
actions.  Therefore, as new and material evidence provisions 
concerning missing then found service medical records may provide 
a basis for granting an earlier effective date.

The Board cannot consider the CUE question in the first instance, 
and is required to remand the issue to the RO/AMC for 
adjudication in the first instance.  Thus, the Board must defer 
consideration of the Veteran's earlier effective date claims 
until the RO adjudicates, in the first instance, the clear and 
unmistakable error claim.  See Huston v. Principi, 18 Vet. App. 
395, 402-03 (2004). 

Additionally, as noted, the record reflects that some of the 
Veteran's claims file was lost and that portions of it were in 
the process of being rebuilt.  As noted above, at his hearing, 
the Veteran submitted several documents that were not in the 
claims file including the September 1997 and November 1997 rating 
decisions.  He should be asked to provide any other old 
documentation that he might have to help in rebuilding the file.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the Veteran 
and request that he provide copies of any 
other correspondence or ratings or other 
documents he submitted to or has received 
from the VA. 

2.  The RO/AMC should then adjudicate the 
Veteran's claim with respect to CUE in the 
September 1997 and November 1997 rating 
actions that denied service connection for 
hearing loss.  Consideration should also be 
given to whether the service medical 
records provided by the Veteran might 
provide a basis for an earlier effective 
date.  If the claim is denied, the RO/AMC 
should furnish the Veteran and his 
representative notice of the denial and of 
his appellate rights, and afford them the 
appropriate time for perfecting an appeal 
as to the issue(s).  The Veteran and his 
representative are hereby reminded that, to 
obtain appellate review of any issue not 
currently in appellate statute, a timely 
appeal must be perfected.

3.  If the determination as to CUE or 
otherwise as to the effective date claim, 
is adverse to the Veteran, the RO/AMC must 
readjudicate the Veteran's claim of 
entitlement to an effective date prior to 
August 24, 2006 for the grants of service 
connection for hearing loss and for 
tinnitus.  If the benefit sought on appeal 
is not granted, the RO should issue a 
supplemental statement of the case and 
provide the Veteran and his representative 
an opportunity to respond.  The case should 
then be returned to the Board for the 
purpose of appellate disposition. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


